Dixon, J.
I concur in the opinion of the court in this cause, except so far as it accords to the “ chancellor’s mortgage ” priority over the tax. The reason for conceding such priority to the mortgage of the school trustees is, that that is the property of the state, and the provision of the city charter constituting taxes a lien upon land superior to mortgages, does not relate to a mortgage of the state, because there are not express words or necessary implication to that effect. Indeed, it would be strange if the state should authorize its agents to impaii’ one of its pecuniary claims in order to strengthen another no more valuable. But this reason seems to me wholly inapplicable to the “ chancellor’s mortgage.” I can regard that only as private property. It secures a bond conditioned for the payment of the interest of $5,413.33 to Elizabeth Howell during her life, and of that principal sum to J. L. II., C. M. H., F. II. and L. H., in equal shares, on the death of Elizabeth. No part of the value represented by the bond is now in the keeping of the chancellor or his officers, nor will it, according to the terms of the condition, ever get there. It is to pass from private hand to private hand for private use. That the chancellor is the nominal obligee is purely formal, not in the least affecting the right of property.
*688In State v. Hansom, 7 Vr. 50, the supreme court held, in the case of a bond just like this, that the payee of the interest could be legally taxed for the interest which had accrued on the bond up to the time of the assessment, a distinct recognition of the fact that such debts are private property within the purview of our tax laws.
The Kellinger Case, 9 Paige 61, which is the only authority cited for the notion that such property as this is not taxable, while it decides, very properly, that the court of chancery and its officers cannot be assessed for funds there deposited, clearly implies that the suitors who own those funds can be taxed therefor as for any other personal estate. Chancellor Walworth says: “ If the court of chancery, or its officers, can be taxed as the trustee of the fund in the sixth ward of the city of New York, suitors residing elsewhere must either pay a double tax upon their interests in the fund, or the town or ward where such suitors reside will be deprived of the right to tax them anything on account of that portion of their personal estate. * * * If any part of the fund in court belongs to persons residing in the city of New York, so as to render it proper that the same should he taxed in that city, the true course is to assess the same to such owner in the ward in which he resides, as a part of his personal estate.”
The doctrine that private property, in. the custody or under the management or control of the courts for the benefit or protection of the owners, is, therefore, to be relieved from the burdens of government, seems to me to lead to results utterly inadmissible.
Eor affirmance—Beasley, C. J., Dalrimple, Depue, Knapp, Reed, Soudder, Woodhull, Clement, Dodd, Green, Lathrop—11. - •
Eor reversal—Dixon—1.